          Case 1:16-cv-05392-RA-DCF Document 73 Filed 11/01/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 RAPTOR TRADING SYSTEMS, INC.,                                        :   No. 16-cv-3430-RA-DCF
                                                                      :
                                          Plaintiff,                  :
                                                                      :
                                  v.                                  :
                                                                      :
 DAVID BETH and MICHAEL WALLACH,                                      :
                                                                      :
                                          Defendants.                 :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 MICHAEL WALLACH and DAVID BETH,                                      :   No. 16-cv-5392-RA-DCF
                                                                      :
                                          Plaintiffs,                 :
                                                                      :   NOTICE OF
                                  v.                                  :   CHANGE OF ADDRESS
                                                                      :
 THEODOROS LARDOS, MARK HINMAN,                                       :
 NELSON IGNACIO, and ALEJANDRO GIL,                                   :
                                                                      :
                                          Defendants                  :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          PLEASE TAKE NOTICE that the firm of O’Hare Parnagian LLP has changed its address

effective immediately as follows:

                                                  O’HARE PARNAGIAN LLP
                                                  20 Vesey Street, Suite 300
                                                  New York, NY 10007
                                                  (212) 425-1401
                                                  (212) 425-1421 (facsimile)
      Case 1:16-cv-05392-RA-DCF Document 73 Filed 11/01/18 Page 2 of 2



Dated: New York, New York
       November 1, 2018

                                         s/Andrew C. Levitt
                                         Robert A. O’Hare Jr.
                                         Andrew C. Levitt
                                         O’HARE PARNAGIAN LLP
                                         20 Vesey Street, Suite 300
                                         New York, NY 10007
                                         (212) 425-1401
                                         rohare@ohareparnagian.com
                                         alevitt@ohareparnagian.com

                                         Attorneys for Michael
                                         Wallach and David Beth




                                     2
